Name: Commission Regulation (EC) No 1599/2004 of 10 September 2004 prohibiting fishing for sand eel by vessels flying the flag of a Member State other than Denmark or the United Kingdom
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 15.9.2004 EN Official Journal of the European Union L 292/4 COMMISSION REGULATION (EC) No 1599/2004 of 10 September 2004 prohibiting fishing for sand eel by vessels flying the flag of a Member State other than Denmark or the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 2287/2003 of 19 December 2003 fixing for 2004 the fishing opportunities and associated fishing conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required, lays down sand eel quotas for 2004 (2). (2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota available to the Member States. (3) According to the information received by the Commission, catches of sand eel in the waters of ICES division IIa, Skagerrak, Kattegat, North Sea (EC waters) by vessels flying the flag of a Member State or registered in a Member State other than Denmark or the United Kingdom, have exhausted the quota for 2004, HAS ADOPTED THIS REGULATION: Article 1 Catches of sand eel in the waters of ICES division IIa, Skagerrak, Kattegat, North Sea (EC waters) by vessels flying the flag of a Member State or registered in a Member State other than Denmark or the United Kingdom, are deemed to have exhausted the quota for the Member States for 2004. Fishing for sand eel in the waters of ICES division IIa, Skagerrak, Kattegat, North Sea (EC waters) by vessels flying the flag of a Member State or registered in a Member State, other than Denmark and the United Kingdom, is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 September 2004. For the Commission JÃ ¶rgen HOLMQUIST Member of the Commission (1) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1954/2003 (OJ L 289, 7.11.2003, p. 1). (2) OJ L 344, 31.12.2003, p. 1. Regulation as last amended by Regulation (EC) No 867/2004 (OJ L 161, 30.4.2004, p. 144).